DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 6-10, 13, 16, 19-22, 27-28, and 33-34 are currently pending.
Claims 5, 11-12, 14-15, 17-18, 23-26, and 29-32 have been canceled.

Response to Amendments
Applicant’s amendments filed 03/10/2021 has been entered.
Claims 1-4, 6-10, 13, 16, 19-22, and 27-28 have been amended. Claim 29 has been canceled. Claims 33 and 34 have been added.
The Section 112(b) rejections have been withdrawn due to Applicant’s amendments.
A new Section 112(a) has been implemented in response to Applicant’s amendments.
The Section 103 rejection has been updated to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-4, 6-10, 13, 16, 19-22, 27-28, and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1,
There appears to be no support in the specification to change the polymer chain to broadly comprise “monomers linked by carbon-carbon double bonds”. That is, the specification does not appear to support the polymer chain to comprise any “monomers linked by carbon-carbon double bonds” but specifically describes polymers comprising “quinoid type” regions. For example, claim 1 could read on polymers which are conjugated and have the ability to have π-π interactions but would not read on a “quinoid type” region within a polymer such as polymers with wholly aromatic structures.
Regarding claims 2-4, 6-10, 13, 16, 19-22, 27-28, and 33-34,
The cited claims are indefinite due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10, 13, 19-22, 27-28, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gleason et al. (US 2013/0189807 A1).
Regarding claims 1-4, 6-10, 13, 19-22, and 33-34
Gleason teaches a film comprising a polymer, such as a plurality of polymer chains formed from at least one monomer such as a thiophene (Gleason: abstract; Fig. 2; par. 0008). The thiophene monomers may optionally substituted and may be an alkylthiophene such as 3-hexylthiophene (Gleason: par. 0030). The polythiophene may be at least partially oxidized with an oxidant, such as a metal halide like FeCl3, upon deposition using oxidative CVD (oCVD, a substantially similar method utilized for deposition in Applicant’s specification) (Gleason: par. 0028-0029, 0034, and throughout the disclosure). The polythiophene polymer chains are shown in Fig. 2 of Gleason to comprise a polymer region (a quinoid type structure) substantially similar to Applicant’s Fig. 1A-1B and thus may be considered to comprise regions comprising monomers linked by carbon-carbon double bonds wherein said region comprises an array of conjugated π-bonds with a rigid,  planar molecular configuration wherein the polymer chains are expected to also expected to interact in at least one area as π-π stacked regions and exhibit polycrystalline characteristics to some degree as the same oxidant (i.e. FeCl3), process (i.e. oCVD), and polythiophene (i.e. 3-hexylthipohene) are utilized to form the polymer.
Gleason is silent towards the thin film exhibiting a thermal conductivity (κ) of at least about 1 W/mK or at least about 1.5 W/mK or at least about 2 W/mK or at least about 2.1 W/mK at 296 K or at least about 1 W/mK from about 220 K to about 473 K.
However, the thin film of Gleason is formed of the claimed composition (i.e. a polymer comprising a plurality of polymer chains of at least one monomer of 3-hexylthiophene) having the claimed quinoid-type regions being at least partially oxidized with an oxidant such as FeCl3 (the same oxidant utilized in Applicant’s specification); wherein the thin film may have overlapping film thicknesses to that disclosed in paragraph [0010] of Applicant’s specification, 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claims 27 and 28,
Gleason teaches the thin film required by claim 1. Gleason further teaches the thin films may be applied to semiconductor devices such as solar cells and other devices (consumer electronics devices) (Gleason: par. 0058 and 0078).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gleason in view of Holdcroft et al. (US 5,561,030 A).
Regarding claim 16,
Gleason teaches the thin film required by claim 1. Gleason does not explicitly teach wherein the thin film has a thickness of about 100 nm to about 210 nm.
Holdcroft teaches fabricating thin films comprising oxidized polythiophene having π-conjugation wherein the thiophene monomers may be 3-hexylthiophene and the oxidant may be 3 which match the monomer and oxidant utilized in Gleason (Holdcroft: abstract; col. 4, lin. 42-59). The thin film are shown to have an adjustable electrical conductivity depending on oxidation time wherein the films have a thickness ranging from 0.1 to 10 µm which overlaps with the claimed about 100 nm to about 210 nm (Holdcroft: Fig. 6; col. 5, lin. 46-50). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Gleason and Holdcroft are in the corresponding field of electronic semiconductor devices. Therefore, it would have been obvious to one of ordinary skill in the art to adjust the thickness of the thin film of Gleason to within the claimed range as it is a known film thickness for oxidized polythiophene films for use in semiconductor films to adjust the desired electrical conductivity properties for the intended applications as taught by Holdcroft.

Response to Arguments
Applicant’s arguments filed 03/10/2021 have been fully considered but they are not found persuasive. It is noted that the arguments directed towards the Section 112(b) rejections are moot as the rejections have been withdrawn.
Applicant argues against the inherency position in which Gleason inherently possess the claimed thermal conductivity property. Applicant argues several points which appear to allege structural differences between Gleason and the claimed film to overcome the inherency position.
Applicant argues that Gleason produces a film with a thickness of 30 nm (Applicant cites for example, paragraph [0073]) and asserts that Gleason does not have the claimed thickness which is about 100 nm to about 210 nm.
This argument is not found persuasive as the rejection never held the position that Gleason alone taught the claimed 100 nm to about 210 nm as required by claim 16 (it is noted that claim 1 does not require a thickness). Paragraph [0010] of Applicant’s PGpub was cited to teach a range of about 5 nm to about 100 µm as a suitable range for the films thickness. It was this disclosure in which Gleason’s 30 nm resides within the disclosed range for the purposes of inherency. Holdcroft was utilized to teach the range required by claim 16. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145 IV.
Applicant further argues that Gleason does not provide any indication that the polymer chains interact electronically by π-π interactions and form π-π stacked regions as required by amended claim 1 which are alleged to be what’s behind the enhanced thermal transport of the present invention.
The argument is not found persuasive as while it is agreed that Gleason does not specifically describe the π-π interactions, Gleason does teach the claimed polymer formed form a substantially similar method. Thus, there is a reasonable expectation that the polymer would have the same type of interactions such as the claimed π-π interactions and stacking. Applicant has not proven or persuasively explained why Gleason would not have these types of interactions. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on 
Applicant argues that for the above reasons, Gleason is materially different and doesn’t have the claimed thermal conductivity properties. 
The argument is not found persuasive for the reasons explained above.
Applicant argues that the thickness ranges of Holdcroft are so broad as to encompass a very large number of possible films. Applicant notes that Holdcroft has examples with thicknesses of 1,000 nm and that thicker films have larger electronic conductivities. Thus, Applicant is arguing that Holdcroft has not guidance for selecting within the thinner thicknesses within the disclosed range which overlap with the thickness required by claim 16.
The argument is not found persuasive as the range is not so numerous and is well within one of ordinary skill in the arts ability. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. It is obvious to select any point within the ranges. Further, it is noted that a reference is not limited to the disclosure of specific working examples.” In re Mills, 470 F.2d 649, 651 (CCPA 1972); see also Susi, 440 F.2d at 446 n.3 (explaining that disclosed examples do not necessarily constitute a teaching away from a reference’s broader disclosure). Applicant has not provided persuasive reasoning or evidence as to why one of ordinary skill in the art would ignore the lower end of the range, such as in the claimed range of about 100 nm to about 210 nm and only focus on the upper end of the range when designing a film to have the desired film thickness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRAVIS M FIGG/Primary Examiner, Art Unit 1783